Citation Nr: 0632201	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a left knee 
disability, to include patellofemoral syndrome.

2. Entitlement to service connection for a right knee 
disability, to include patellofemoral syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to June 1983 and again from June 1987 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February and July 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. The veteran had a hearing before the 
Board in November 2005 and the transcript is of record.

The case was brought before the Board in January 2006, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1. The veteran currently has left knee conditions, to include 
patellofemoral syndrome and osteoarthritis, but there is no 
competent evidence that shows a causal link between any of 
his conditions and any remote incident of service.

2. The veteran currently has right knee conditions, to 
include patellofemoral syndrome and osteoarthritis, but there 
is no competent evidence that shows a causal link between any 
of his conditions and any remote incident of service.


CONCLUSIONS OF LAW

1. The veteran's left knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).

2. The veteran's right knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, the earliest evidence of the 
veteran's bilateral knee osteoarthritis is March 2006, nearly 
a decade after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his left knee pain began while in 
the Navy due to climbing up and down ladders while at sea and 
due to running and other in-service strenuous physical 
activity. Shortly after service, his right knee began to have 
the same symptoms. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's nearly twenty years worth of service medical 
records are silent as to any complaints, treatments or 
diagnoses of any knee condition. Indeed, the veteran 
expressly denied any knee problems in his multiple periodic 
examinations during his military service. His entrance and 
separation examinations in particular are negative for any 
knee complaints, treatments or diagnoses. His service medical 
records are simply devoid of any findings of any remote left 
or right knee condition.  

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service. 

Here, the veteran alleges that although the pain began in 
service, he learned to "ignore" the problem because the 
pain was minimal and usually subsided after some physical 
activity. The pain gradually worsened, eventually requiring 
medical treatment after service. The crucial inquiry, then, 
is whether the veteran's current bilateral knee condition is 
related to any remote incident in service, including but not 
limited to his physical activity aboard naval ships. The 
Board concludes it is not. 

Shortly after service, in June 1999, the veteran was 
privately treated for a left knee medial collateral ligament 
sprain. In August 1999 he was diagnosed with left knee 
patellofemoral syndrome and in June 2000 he was diagnosed 
with bilateral patellofemoral syndrome. Private MRIs from 
2004 also showed a left medial meniscus tear. To date, the 
veteran has treated his conditions with pain medications and 
physical therapy. 

In support of his claim, in addition to the private treatment 
records referenced above, the veteran provided a November 
2005 statement from his doctor, Dr. Basaranlar, who indicated 
as follows:

The patient states his knee pain stems from his service 
in the U.S. Military (see military records). He states 
that physical training and being stationed on three U.S. 
Navy ships require[d] him to climb steep ladders many 
times daily....

The Board notes that Dr. Basaranlar's statement merely 
reflects the veteran's opinion regarding etiology and not her 
own. Nowhere in Dr. Basaranlar's November 2005 statement, or 
in any other record, does she personally opine that the 
veteran's knee conditions stem from any remote incident of 
military service. In fact, no medical provider has ever 
linked any of his bilateral knee conditions to any incident 
of service, to include climbing steep ladders. 

The veteran underwent a VA examination in March 2006, where 
the examiner diagnosed the veteran with bilateral knee 
osteoarthritis (more left than right). In commenting on 
whether the veteran's bilateral knee problems are related to 
his in-service medical treatments, the examiner opined as 
follows:

As service medical records are negative for any knee 
problem in service, I'm not able to provide any opinion 
on relation to military service without resort to mere 
speculation. 

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
private treatment records and Dr. Basaranlar's statement. 
Also compelling, although the ultimate diagnosis of the 
veteran's knee conditions have differed, no medical provider 
has ever linked the veteran's bilateral knee condition with 
any incident of service or otherwise conflicted with the VA 
examiner's opinion. 

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

The Board has considered the veteran's statements and his ex-
wife's statements that his knee pain initiated in service. 
Even accepting the statements as true, there still must be 
medical evidence linking the continuity of symptomatology 
with the first diagnosis of a chronic disorder after service. 
There is none in this case. Although the veteran believes 
that his bilateral knee condition was caused by in-service 
physical activity, he is a layman and has no competence to 
offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Regrettably, no doctor has ever opined that any 
of his knee conditions are related to any remote incident in 
service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current bilateral knee 
condition in service or for years thereafter. Furthermore, 
the medical evidence on file does not relate the veteran's 
current conditions to any aspect of the veteran's active 
duty. Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2002, August 2004 and January 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 2006 letter 
told him to provide any relevant evidence in his possession. 
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 and 2006 
was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in August 2005 and May 2006. Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice. Additionally, the veteran 
responded to the May 2006 SSOC in a June 2006 letter 
expressly stating that he had no other information or 
evidence to submit.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his bilateral knee conditions can be 
directly attributed to service in compliance with the Board's 
January 2006 Remand. Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for a left knee disability, 
to include patellofemoral syndrome, is denied.

Entitlement to service connection for a right knee 
disability, to include patellofemoral syndrome, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


